Citation Nr: 1735559	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO. 17-03 734		DATE
Advanced on the Docket	
	

THE ISSUES

1. Whether new and material evidence has been received to reopen/reconsider the claim of entitlement to service connection for a bilateral eye disorder.

2. Whether new and material evidence has been received to reopen/reconsider the claim of entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received to reopen/reconsider the claim of entitlement to service connection for a heart disorder.

4. Whether new and material evidence has been received to reopen/reconsider the claim of entitlement to service connection for bilateral leg cold injury residuals.

5. Entitlement to service connection for stroke residuals.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for a bilateral shoulder disorder.

8. Entitlement to service connection for a bilateral arm disorder.

9. Entitlement to service connection for an acquired psychiatric disorder.

10. Entitlement to service connection for hypertension.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

1. Reopening/reconsideration of the claim of entitlement to service connection for a bilateral eye disorder is denied.

2. Reopening/reconsideration of the claim of entitlement to service connection for bilateral hearing loss is denied.

3. Reopening/reconsideration of the claim of entitlement to service connection for a heart disorder is denied.

4. Reopening/reconsideration of the claim of entitlement to service connection for bilateral leg cold injury residuals is denied.

5. Service connection for stroke residuals is denied.

6. Service connection for tinnitus is denied.

7. Service connection for a bilateral shoulder disorder is denied.

8. Service connection for a bilateral arm disorder is denied.

9. Service connection for an acquired psychiatric disorder is denied.

10. Service connection for hypertension is denied.

11. TDIU is denied.


FINDINGS OF FACT

1. In a November 2012 rating decision, the RO denied a claim of entitlement to service connection for a bilateral eye disorder; at the time of the November 2012 decision, the evidence did not substantiate a nexus between a current eye disorder and injury or disease in service. 

2. The evidence received since the November 2012 decision does not relate to any unestablished fact necessary to establish service connection for a bilateral eye disorder at the time of the November 2012 decision.

3. In a November 2012 rating decision, the RO denied a claim of entitlement to service connection for bilateral hearing loss; at the time of the November 2012 decision, the evidence did not substantiate a nexus between current hearing loss and injury or disease in service. 

4. The evidence received since the November 2012 decision does not relate to the sole unestablished fact necessary to establish service connection for bilateral hearing loss at the time of the November 2012 decision.

5. In a November 2012 rating decision, the RO denied a claim of entitlement to service connection for a heart disorder; at the time of the November 2012 decision, the evidence did not substantiate any element necessary for service connection. 

6. The evidence received since the November 2012 decision does not relate to any unestablished fact necessary to establish service connection for a heart disorder at the time of the November 2012 decision.

7. In a November 2012 rating decision, the RO denied a claim of entitlement to service connection for bilateral leg cold injury residuals; at the time of the November 2012 decision, the evidence did not substantiate any element necessary for service connection. 

8. The evidence received since the November 2012 decision does not relate to any unestablished fact necessary to establish service connection for bilateral leg cold injury residuals at the time of the November 2012 decision.

9. The Veteran has not incurred a stroke and has no current stroke residuals.

10. The Veteran does not have chronic tinnitus.

11. The Veteran does not have a current bilateral shoulder disorder.

12. The Veteran does not have a bilateral arm disorder.

13. The Veteran has never been diagnosis with a psychosis and no other psychiatric disorder is listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered.

14. The Veteran does not have PTSD; an acquired psychiatric disorder is not related to injury or disease in service.

15. Hypertension did not become manifest to a degree of 10 percent or more within one year of service separation; hypertension is not related to injury or disease in service.

16. The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1. The November 2012 RO rating decision is final to the extent of the denial of service connection for a bilateral eye disorder. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening or reconsideration of the claim of entitlement to service connection for a bilateral eye disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

3. The November 2012 RO rating decision is final to the extent of the denial of service connection for bilateral hearing loss. 38 U.S.C.A. § 7105 (West 2014).

4. The criteria for reopening or reconsideration of the claim of entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

5. The November 2012 RO rating decision is final to the extent of the denial of service connection for a heart disorder. 38 U.S.C.A. § 7105 (West 2014).

6. The criteria for reopening or reconsideration of the claim of entitlement to service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

7. The November 2012 RO rating decision is final to the extent of the denial of service connection for bilateral leg cold injury residuals. 38 U.S.C.A. § 7105 (West 2014).

8. The criteria for reopening or reconsideration of the claim of entitlement to service connection for bilateral leg cold injury residuals have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

9. The basic service connection criteria for the claimed stroke residuals have not been met. 38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10. The basic service connection criteria for the claimed tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

11. The basic service connection criteria for the claimed bilateral shoulder disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

12. The basic service connection criteria for the claimed bilateral arm disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

13. An acquired psychiatric disorder was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2016).

14. Hypertension was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

15. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from July 1962 to July 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2015 and November 2016 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

1. Whether new and material evidence has been received to reopen/reconsider the claim of entitlement to service connection for a bilateral eye disorder.

2. Whether new and material evidence has been received to reopen/reconsider the claim of entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received to reopen/reconsider the claim of entitlement to service connection for a heart disorder.

4. Whether new and material evidence has been received to reopen/reconsider the claim of entitlement to service connection for bilateral leg cold injury residuals.

The RO initially denied a service connection for a bilateral eye disorder in a December 1974 rating decision. The matter before the RO at that time was claimed as cataracts due to venereal disease of the eyes. The denial also referred to conjunctivitis and amblyopia. 

The Veteran applied to reopen the claim many years later in January 1997. That application was denied in an August 1997 rating decision. In addition, the RO denied a claim of entitlement to service connection for bilateral hearing loss. 

The Veteran applied to reopen the claims for hearing loss and the eye claim in September 2012. In addition, he claimed entitlement to service connection for heart disease (fibrillation and ischemic heart disease) and a bilateral leg condition. In a November 2012 rating decision, the RO denied each claim. 

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the November 2012 decision (see 38 C.F.R. § 20.200 (2016)). The November 2012 rating decision is the last disallowance of each claim on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Veteran requested to have the previously denied claim reopened in April 2015. 

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Although the RO adjudicated these claims on the merits, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

At the time of the November 2012 rating decision, the evidence included the Veteran's service treatment records. At service entry, the Veteran was assigned a physical profile rating of E-2 apparently for visual acuity measured at 20/25 bilaterally. 

The "E" in the physical profile stands for eyes. This factor concerns visual acuity and diseases and defects of the eye. The number "2" indicates that an individual possesses some medical condition or physical defect that may require some activity limitations. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran was treated for and diagnosed with bilateral conjunctivitis in December 1962. In April 1964, he complained of a foreign body sensation in the right eye. Upon examination, no foreign body was found. 

With respect to hearing loss, the Veteran's hearing at service entrance was assessed as normal with 15/15 whispered voice results bilaterally. The Veteran was assigned a physical profile rating of H-1. The "H" stands for hearing and ears. This factor concerns auditory acuity and disease and defects of the ear. The number "1" indicates that the individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.

The Veteran complained of hearing loss during service and was referred for audiology examination. In July 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
25 (35)
30 (40)
35 (45)
45 (50)
LEFT
30 (45)
35 (45)
45 (55)
60 (70)
65 (70)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left in each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO--ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO--ANSI standards and are represented by the figures on the right in each column in parentheses.

In November 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35 (50)
35 (45)
35 (45)
-
40 (45)
LEFT
30 (45)
35 (45)
35 (45)
-
45 (50)

The Veteran was referred in December 1963 to the Aural Rehabilitation Center at Walter Reed General Hospital, noting "perceptive hearing loss." 

A January 9, 1964, report finds hearing within normal limits bilaterally. Previous tests showing hearing loss were determined to be "obviously on a non-organic basis." A permanent H-1 physical profile rating was recommended. 

The Veteran's hearing was assessed during the January 9, 1964, examination and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
- 
30 (35)
LEFT
10 (25)
5 (15)
0 (10)
-
30 (35)

When examined for service separation in May 1964, the Veteran's ears and hearing were normal and he was assigned a physical profile rating of H-1. Whispered voice test results were 15/15. The Veteran's eyes and visual acuity were also normal and he was assigned a physical profile rating of E-1. 

Service treatment records reveal no treatment for complaints regarding the bilateral lower extremities or any cold injury. There was also no treatment for cardiovascular complaints. When examined for service separation, the Veteran's heart and vascular system were clinically normal, as were his lower extremities. He was assigned physical profile ratings of P-1 and L-1. 

The "P" stands for physical capacity or stamina. This factor normally includes conditions of the heart; respiratory system; gastrointestinal system, genitourinary system; nervous system; allergic, endocrine, metabolic and nutritional diseases; diseases of the blood and blood forming tissues; dental conditions; diseases of the breast, and other organic defects and diseases that do not fall under other specific factors of the system. 

The "L" in the physical profile rating stands for lower extremities. This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. Again, the number "1" indicates a high level of medical fitness.

Post-service records in the claims file in November 2012 included a December 1974 VA General Medical Examination which included normal findings for the ears, cardiovascular system, and musculoskeletal system. A chest X-ray was negative. That examination showed visual acuity of 20/50 in the right eye and 20/40 in the left with corresponding diagnoses of amblyopia and bilateral chronic conjunctivitis.

With respect to the diagnosis of amblyopia, the Board notes that service connection may not be allowed for refractive error of the eyes as this is not a disease or injury under VA law. 38 C.F.R. §§ 3.303(c), 4.9. 

A January 22, 1997, Clinical Note reveals complaint of progressive right ear hearing loss, tinnitus and fullness for 1 month. The Veteran reported positional momentary vertigo for 2 weeks. He reported one episode of an ear infection 2 years prior. The diagnosis was mild to moderately-severe bilateral sensory hearing loss. Speech recognition ability was 90 percent in the right ear and 84 percent in the left ear. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
55
60
80
LEFT
15
45
50
65
85

An August 17, 2011, abdominal aortogram and bilateral lower extremity arteriogram were of record in November 2012 and showed atheromatous disease with no significant stenosis or occlusion. Arteriograms of both legs showed occlusion of the popliteal artery (VBMS record 08/21/2012). 

A January 27, 2012, VA Primary Care Note revealed negative findings for cardiovascular issues and musculoskeletal issues. A problem list includes mature cataract, hypertension, COPD, chronic smoker, prostate hypertrophy, major depression, and dementia. 

A November 2012 VA Audio Examination reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70
70
65
LEFT
45
60
75
80
75

Speech recognition ability was 84 percent in the right ear and 76 percent in the left ear. The examiner opined that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of service. The rationale was that the audiological test on January 9, 1964, showed bilateral normal hearing. Also the file indicates that the hearing loss found in the previous tests in service was a non-organic hearing loss. Audiological evaluations in the VA chart show bilateral hearing loss in both ears since January 2002. In addition the Veteran worked as a croupier in hotel casinos for more than 50 years in his civilian occupation, and he was exposed to high impact noise. Therefore, it was thought to be highly probable that current bilateral hearing loss was due to hearing loss expected as a normal aging process. The examiner noted that the Veteran does not report recurrent tinnitus. 

A November 2012 VA Eye Opinion nominally addresses secondary service connection. However, the Veteran has no service-connected disabilities and did not then. Nevertheless, the examiner noted that service treatment records show hospital treatment for a diagnosis of purulent conjunctivitis affecting both eyes. According to the examiner, purulent conjunctivitis points to bacterial etiology. Bacterial conjunctivitis is usually acute in nature with resolution after antibiotic treatment. A nonspecific conjunctivitis associated to headaches was mentioned on August 14, 1963, with no further follow-up or treatment. The report of medical history dated May 1964 states no eye trouble and the report of medical examination of same date, May 1964, states eyes normal with vision 20/20 in both eyes.

With respect to the Shedden elements set out above, the evidence at the time of the November 2012 decision established Shedden element (1) with respect to the eye and hearing loss claims. The Board also finds that the evidence of atheromatous or atherosclerotic disease in the lower extremities establishes element (1) with respect to the cardiovascular and lower extremity claims. The evidence substantiated element (2) with respect to the hearing loss and eye claims, but did not substantiate element (2) with respect to the cardiovascular and lower extremity claims. The evidence did not substantiate element (3) with respect to any of the claims. 

Evidence received since the November 2012 decision includes VA treatment records, VA medical opinions addressing the hearing loss and eye claims, and additional statements from the Veteran.

A July 2015 VA Audio Examination includes pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
65
60
LEFT
50
60
70
70
70

Speech recognition ability was 80 percent in the right ear, 76 percent in the left ear.

In response to whether there was a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency during service, the examiner answered "no" for each ear. The rationale was that audio testing on January 9, 1964, showed bilateral normal hearing. Also, records indicate that hearing loss found in previous tests was non-organic. Post-service VA medical records are silent as to any complaints or services received due to hearing loss until January 2002. At that time, there was bilateral mild to severe sensorineural hearing loss. According to the July 2015 examiner, prolonged exposure to high-intensity noise levels like the military type can cause damage to auditory structures resulting in hearing loss. However, retroactive effect on hearing is not expected so many years after separation from service. The Veteran indicated post-service occupational noise exposure as a croupier in hotel casinos for over 50 years. Therefore, current bilateral moderate to severe sensorineural hearing loss might also be associated to the combined effects of outer hair cells dysfunction due to normal aging and post-service occupational noise exposure. Again, there was no complaint of tinnitus.

The Board notes that the date cited by the July 2015 examiner for the first post-service evidence of hearing loss is January 2002. In fact, the first posts-service evidence of hearing loss is the January 1997 report of the Speech and Hearing Center of San Juan. However, this is still more than 3 decades after service separation. Therefore, the error is not deemed prejudicial. 

The report of a VA Eye Examination dated October 2016 reveals the Veteran's account of poor vision since the Army. Corrected acuity was 20/30 in the right eye and 20/20 in the left eye. The diagnoses included hypermetropia and astigmatism in both eyes, and presbyopia. Other diagnoses included bilateral pseudophakia, mild blepharitis, and dry eyes. The examiner noted a history of cataract surgery with intraocular lens implant in both eyes approximately 2 years prior. He complained of seeing floating/moving dark spots since approximately 1 year prior. The examiner attributed the Veteran's loss of vision to refractive error. There was no evidence of conjunctivitis on examination. The examiner opined that all diagnoses were less likely than not (less than 50 percent probability) incurred in or caused by service. The rationale was based upon a review of the file, VA medical records, prior VA eye evaluations, and an interview and ophthalmological evaluation of the Veteran. The examiner reiterated that the Veteran has 20/40 vision or better in both eyes and there is no evidence of conjunctivitis on examination. The examiner also found that mild blepharitis and dry eye were not mentioned on service treatment records, and were not secondary to episode of acute conjunctivitis the Veteran had while in service, which resolved without residuals. The separation report dated May 1964 stated no eye trouble, the eyes were normal and uncorrected vision of 20/20 in both eyes. The examiner concluded that the Veteran does not have a diagnosis of poor vision incurred in or caused by the eye problems and conjunctivitis suffered during service.

Regarding the hearing loss and eye claims, as elements (1) and (2) were substantiated at the time of the November 2012 decision, to reopen those claims, the new evidence must address element (3) in a way that is reasonably likely to substantiate the claim. Here, there is no medical opinion that purports to relate any current eye or hearing loss disorder to service, or to establish the presence of hearing loss to a degree of 10 percent or more within one year of service separation. 

The Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally). 

However, the Veteran's continued assertions regarding onset of hearing loss and a chronic eye disorder in service are cumulative and redundant of evidence previously considered. His opinion regarding whether there were meaningful threshold shifts in service is not competent evidence, as such an opinion requires audiometric testing conducted by an audiologist. His opinion relating post-service eye disorders to conjunctivitis in service is also not competent evidence. Accordingly, the new evidence received since the November 2012, although presumed credible, is not new and material with respect to those claims. 

Regarding the claimed heart disorder claims, the new evidence continues to show that the Veteran has an atherosclerotic aorta. However, it still does not address an injury or disease in service with respect to the heart or lower extremities. Moreover, the new evidence does not include a competent medical opinion that purports to relate any current heart or lower extremity disorder to service or to establish the presence of cardiovascular-renal disease or arthritis to an extent of 10 percent or more within one year of service separation. The Veteran's statements regarding these claims are cumulative and redundant of evidence previously of record. Moreover, his statements are not competent evidence with respect to attribution of any current heart or lower extremity disorder to a remote event in service. 

Finally, the Board notes that the full service treatment records were of record in November 2012 and relevant service department records have not been received to support reconsideration of any claim under 38 C.F.R. § 3.156(c).

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for a bilateral eye disorder, bilateral hearing loss, a heart disorder, and a lower extremity disorder, has not been received. As such, the November 2012 decision remains final, and the appeal must be denied. 

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

5. Entitlement to service connection for stroke residuals.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for a bilateral shoulder disorder.

8. Entitlement to service connection for a bilateral arm disorder.

9. Entitlement to service connection for an acquired psychiatric disorder.

The Veteran was inducted into the service in July 1962. That month, the Veteran requested deferment due to family problems. He was given a neuropsychiatric evaluation in conjunction with this request. Those results showed no evidence of a major psychiatric disorder. His symptoms were seen to be enlarged because of his fear of coming into the Army. The diagnosis was psychophysiological, intestinal, and musculoskeletal reaction. He was assigned a temporary profile rating of S-2. The "S" stands for psychiatric. This factor concerns personality, emotional stability, and psychiatric diseases. The number "2" indicates that an individual possesses some medical condition or physical defect that may require some activity limitations. At service separation in May 1964, the Veteran had a normal psychiatric evaluation and was assigned a profile rating of S-1. He reported a history of, or current, depression or excessive worry. 

Service treatment records reveal no complaints, treatment, or diagnosis regarding claimed stroke or residuals, tinnitus, or a shoulder or arm disorder. At service separation, the Veteran's heart, head, vascular system, and bilateral upper extremities were found to be clinically normal. The Veteran was assigned physical profile ratings of H-1 (hearing and ears) and U-1 (upper extremities). He reported no history of, or current swollen or painful joints, arthritis or rheumatism, or painful shoulder. 

After service, there is no diagnosis of tinnitus as a chronic or recurrent condition. A January 22, 1997, Clinical Note reveals complaint of progressive right-ear hearing loss, tinnitus and fullness for 1 month. However, the Veteran denied tinnitus to the November 2012 VA Audio examiner and again to the July 2015 VA Audio examiner. 

Beyond the Veteran's assertion, the evidence of a stroke is inconclusive and consisting of what appears to be a single reference in the clinical record. A May 2, 2012, Nursing Note reveals the Veteran was admitted with a suspected cerebral vascular accident. However, the April 27, 2012, admission report simply states he was hypoactive and disoriented. A CT of the brain was negative. There was no further mention of a stroke during or subsequent to his admission. The discharge diagnosis was pneumonia (VBMS record 10/17/2012). A finding identified as "suspected" is inherently inconclusive and does not raise the likelihood of a stroke to at least as likely as not. 

Regarding the shoulder and arm claims, these appear to be the same disability. The Veteran has provided minimal description of claim and there appear to be no clinical findings supportive of either condition. The Veteran has submitted a clinical report showing arthritis of the knees, but has not submitted or identified evidence establishing a shoulder or arm condition. 

Regarding the psychiatric claim, a September 5, 1997, Psychiatric Medical Report for the Disability Determination Program reveals that the Veteran reported being suddenly fired from his job in December 1996 after 35 years working in casinos. "Since then," he had developed a deep depressive condition that had not improved with regular treatment. He reported complaint of deep depression, tendency toward crying, isolation, insomnia, restlessness, persistent homicidal and suicidal thoughts, and partial impairment in judgment. The Veteran was found to be markedly anxious, deeply depressed, tearful, somewhat restless, with homicidal-suicidal ruminations, and markedly insecure, with ideas of insufficiency. He had self-depreciatory thoughts, partial impairment in his capacity to pay attention and to concentrate, and partial impairment in his judgment. The diagnosis was major depressive disorder, recurrent severe, and paranoid personality disorder (VBMS record 08/25/1997).

The Board observes that, similar to refractive error of the eyes, personality disorders are not diseases or injuries within the meaning of the law. See 38 C.F.R. § 3.303, 4.9, 4.127 (2016). 

A January 27, 2012, VA Primary Care Note reveals a negative depression screen (VBMS record 10/17/2012). 
 
An October 2016 VA Psychiatric/Mental Disorders Examination finds that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria. And, the Veteran does not have a mental disorder that conforms with DSM-5 criteria. No diagnosis was rendered. No opinion could be rendered regarding etiology because there was no diagnosis.

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against any current chronic disability regarding the claimed stroke residuals, tinnitus, bilateral shoulder and arm conditions, and psychiatric disorder. While the Veteran has been to have symptoms of tinnitus on one occasion since service, he has not had persistent tinnitus at any time pertinent to the claim. While tinnitus is a disorder that is capable of lay observation, see Charles v. Principi, 16 Vet. App. 370 (2002), he has denied tinnitus when asked on 2 separate occasions by medical examiners. 

While he has had mental health symptoms since service, these appear to have been in relation to the loss of a job more than 20 years ago. The United States Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence during the period of the current claim is negative. 

Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection for these claims, there can be no valid claim for those benefits. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the basic eligibility criteria are not met, the Board concludes that service connection for claimed stroke residuals, tinnitus, a bilateral shoulder disorder, a bilateral arm disorder, and acquired psychiatric disorder, is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Board acknowledges that the RO conceded the presence of mild degenerative joint disease of the bilateral shoulders without specifying the treatment record which substantiates this finding. Therefore, the Board finds in the alternative with respect to bilateral shoulder arthritis that, there is no injury or disease of the shoulders in service, there is no manifestation of arthritis of the shoulders to any degree within one year of service separation; and, there is no medical opinion that purports to relate shoulder arthritis to service. Given the temporally remote onset of the disease, the Veteran's assertions are not competent evidence of a nexus between service and the current arthritis. Accordingly, the Board concludes, in the alternative, that a preponderance of the evidence is against the claim. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).

10. Entitlement to service connection for hypertension.

Service treatment records reveal no notation of, complaint of, treatment for, or diagnosis of, hypertension. At service separation, the Veteran's vascular system was normal and he was assigned a physical profile rating of P-1. His blood pressure was 115/55. He reported no history of, or current, high or low blood pressure. 

After service, the Veteran's VA outpatient records reflect a running diagnosis of hypertension. However, there is no manifestation of hypertension to a degree of 10 percent or more within one year after service separation, and there is no medical opinion that purports to relate hypertension to service. 

The Board finds that relating a diagnosis of hypertension to an event in service requires medical knowledge and is not capable of lay observation. Accordingly, the Veteran's lay assertions are not competent evidence regarding a temporally remote development of hypertension. 

As the only competent evidence regarding the essential element of a nexus between the current hypertension and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for hypertension is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

As there are no service-connected disabilities in this case, assignment of TDIU is barred as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit)

Duty to Assist

The Veteran has made no assertion regarding the duty to notify. However, the Veteran has objected to the fact that no VA examinations were conducted with respect to several of his claims. 

With respect to the hearing loss, tinnitus, eye disorder, and psychiatric disorder claims, the Veteran was afforded a VA examination and medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

With respect to the heart disorder and frostbite residuals claims, there is no duty to obtain a medical opinion unless those claims are reopened. Reopening has been denied.

With respect to the hypertension, stroke residuals, shoulder and arm claims, the Board finds that a VA examination is not necessary in order to decide those claims. 

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

The Veteran's service treatment records are devoid of any complaints or treatment for hypertension, stroke residuals, or shoulder and arm problems. As the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, unsupported by even speculative medical evidence the Board finds that referral for VA medical examinations is not warranted with respect to these claims.

Finally, the Board notes that the RO attempted to obtain records from the Social Security Administration and received notice in September 2016 that those records had been destroyed. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel


Department of Veterans Affairs


